                 Case 19-11743-KG             Doc 143       Filed 08/23/19         Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

Perkins & Marie Callender’s LLC, et al., 1                   Case No.: 19-11743 (KG)

                      Debtors.                               (Jointly Administered)


                        NOTICE OF APPEARANCE AND REQUEST
                    FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

         PLEASE TAKE NOTICE that David V. Lees (“Mr. Lees”) hereby appears by his

counsel, Benesch, Friedlander, Coplan & Aronoff LLP (“Benesch”). Mr. Lees hereby requests

that the undersigned attorneys be added to the official mailing matrix and service list in this case.

Mr. Lees requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and section 1109(b) of the

Bankruptcy Code, that copies of all notices and pleadings given or required to be given in this

case, including but not limited to, all notices (including those required by Bankruptcy Rule 2002),

reports, pleadings, motions, applications, lists, schedules, statements, plans, disclosure statements,

and all other matters arising herein or in any related adversary proceeding, be given and served

upon Mr. Lees through service upon Benesch, at the addresses, emails, and/or facsimile numbers

set forth below:




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops, LLC
(1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage, Inc.
(5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The mailing
address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
               Case 19-11743-KG          Doc 143       Filed 08/23/19     Page 2 of 3



        BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
        Jennifer R. Hoover
        Kevin M. Capuzzi
        John C. Gentile
        222 Delaware Avenue, Suite 801
        Wilmington, Delaware 19801
        Telephone: (302) 442-7010
        Facsimile: (302) 442-7012
        Email: jhoover@beneschlaw.com
               kcapuzzi@beneschlaw.com
               jgentile@beneschlaw.com

        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

application, complaint or demand, motion, petition, pleading or request, and answering or reply

papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or otherwise filed or made

with regard to the above-captioned cases and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive Mr. Lees’:

(i) right to have a final order in non-core matters entered only after de novo review by a United

States District Court Judge; (ii) right to trial by jury in any proceeding so triable herein or in any

case, controversy or proceeding related hereto; (iii) right to have the reference withdrawn by the

United States District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs or recoupments to which Mr. Lees is or may be

entitled to under agreements, in law, or equity all of which rights, claims, actions, defenses, setoffs,

and recoupments are hereby expressly reserved.




                                                   2
            Case 19-11743-KG   Doc 143   Filed 08/23/19   Page 3 of 3



Dated: August 23, 2019                    BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                 & ARONOFF LLP

                                                 /s/ Jennifer R. Hoover
                                          Jennifer R. Hoover (No. 5111)
                                          Kevin M. Capuzzi (No. 5462)
                                          John C. Gentile (No. 6159)
                                          222 Delaware Avenue, Suite 801
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 442-7010
                                          Facsimile: (302) 442-7012
                                          Email: jhoover@beneschlaw.com
                                                 kcapuzzi@beneschlaw.com
                                                 jgentile@beneschlaw.com

                                          Counsel for David V. Lees




                                     3
